Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153746                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  MARION BELL,                                                                                                        Justices
           Plaintiff-Appellant,
  v                                                                 SC: 153746
                                                                    COA: 330158
                                                                    Wayne CC: 14-004472-NO
  GALAXY FUEL, INC.,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 4, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2017
           a0125
                                                                               Clerk